Case 8:19-CV-00063-CEH-SPF Document 1 Filed 01/09/19 Page 1 of 3 Page|D 1

FlLED

uNlTEo srATEs DlsTRlcT couR'r
MlooLE olsTRlcT oF FLoRloA low JAH -9 AM l\= 33

R'l
cLER\< us merch cou m
lCT OF FLOR
TAMPA DlvlsloN M`ouLET£\§,RRFLUR‘D A
LuNDY ou I<Es
Plaintiff, ~
vs. case No; fpc v» 03'733»(¢6 F’c

|NTERSTATE REAL|TY MANAGEMENT CO. et a|,
LlSA HERED|A ( MANAGER Phase l. )
Defendant(s).

Law-Suit

This is a law suit being brought against the management of Be|mont Heights
Estates Phase l. low income and a Federally Funded property, for Senior Citizen ,./
Housing Community, managed by Lisa Heredia that is in the act.of Miss-Use of
Power, by virtue of employment position while acting under color of state law
in violation of the 9’*‘ amendment, 14"‘ amendment section Due Process of Law
and section 501 of Americans with Disability Act being in direct violation of 42
U.S.C. ss. 1981 ( Bill of Rights)

 

|Come now the Plaintiff/ Tenant , Lundy J. Dukes, to make an awareness to this
Honorable U.S. Direct Court that the management is exploiting the plaintiff for
money not owed via the use of intimidation, threats of eviction, that amounts
the act of Deliberate lndifference.

The Plaintiff cites as count 1. , The manager is in fact acting under the color of
State Law.

ACT|NG UNDER COLOR OF STATE LAW

1. lt is a crime for one or more persons using power given them by a
government agency to deprive or conspire willfully to alter the rights of
any person protected by the U.S, Constitution or laws of the U.S.A.

§§? '

Case 8:19-CV-00063-CEH-SPF Document 1 Filed 01/09/19 Page 2 of 3 Page|D 2

THOMPSON VS. ZlREKLE, 2007 US DlST.l LEXlS 77654{NDl lnd. OCT 217l 2007
2. The Plaintiff cites Deliberate lndifferences against the Defendants) for the conscious and

or reckless disregards of the conseguences f one’s act or omissions. (lgnored a situation that
exist).

3. The Plaintiff cites the Defendants for the falsifying of the records, to wit: Fa|se Financia|
Reports of alleged debts that are unfounded.

4. The plaintiff, cites the Defendants for the Arbitrary, Capricious, and Cal|ous acts of ignoring
the facts that the plaintiff suffers from Depression and Bi-Polar Disorders , that are on file in the
managers office .

S.Plaintiff cites the 8‘h amendment , whereas, the manager should have reasonable known or
should have known that to use the threats intimidation , the inference could be drawn that a
substantial risk of serious harm exist to cause severe stress to the Plaintiff in his mental
conditions.

6. The Plaintiff cites the Defendants for the Falsifying of the Records to make them appear in
her favor.

7. The Plaintiff seeks Damages for the above that demonstrates lnadequate Training of the
Subordinates employed by the Defendants that has |njured the Plaintiff Menta|ly through the
Gross Neglect of the Plaintiff mental conditions

8. The Plaintiff is an American with Disability and is protected under section 501 of the
American With Disability Act as amended in the Laws, pursuant to 42 U.S.C ss 1981 ( Bill of
Rights)

DAl\/|AG ES

l_l_. The Plaintiff seek Damages for the miss-conducts of the defendants through the
Arbitrary, Cal|ous, and Capricious Acts of total lgnorance of the employment position
granted by virtue of Government, of a Federa||y Funded Low lncome Public Housing for
Senior Citizens at Be|mont Heights Estates Phase l., that Exp|oit the Seniors for
unfounded Debts, while Actin Under The Color Of State Laws.

. The Plaintiff seek Damages for the Gross Neglect of the Defendants for violation of the
Grievance Procedure, to omit a requested grievance with the manager/ District Manger
as prescribed in the Residents Guide-Lines to dispute the false debts are unfounded by
the Manager for her own gains.

lN

§ The Plaintiff seek Damages for the Cal|ous act of Deliberate indifference by the
Defendant for Racial Profi|ing of the Plaintiff with Reckless.Disregards of the Plaintiff’.

g CaSe 8:19-CV-00063-CEH-SPF Document 1 Filed 01/09/19 Page 3 of 3 Page|D 3

4. The Plaintiff seek Damages from the Defendants for the Falsifying of the records to make them
appear in order when the records are Unfounded and without merit. (Documented Evidence).

5. The Plaintiff seek Damages for the severe mental anguish caused by the defendant Lisa Heredia, the
assigned manager at Be|mont Heights Estates Phase 1. That deliberated invoked stress and

sleep|essness to befall the Plaintiff as a measure to control the Plaintiff's thinking, due to his mental
conditions that she knew , that are on record in the Plaintiff" medical file within the office of the
manager Lisa Heredia, the subordinate employee of the Defendants interstate Rea|ity Management Co. ,
that attempted to use the medical condition of the Plaintiff through the method of Un Due influences
to make the Plaintiff’s “Wili Her Wi||”, which is a criminal act of conspiracy by the manager Lisa Heredia
to exploit the Plaintiff for unfounded debts with threats of intimidations and eviction, for her own gains.

6. The Plaintiff seek damages for severe stress and harassment of the defendant Lisa Heredia the
manager of Be|mont Heights Estates Phase 1. to use her position as Manger while Acting Under The
Color Of state Law, to |ntimidate, and cause sleep|essness , to the Plaintiff as a measure of ”Power and
Contro| over the weak and the Black Race that she indicates through her instance Traits of Character.

7. The Plaintiff seek Damages for the inadequate Training of the subordinates assigned to the position
Manager that are not capable to adhere to the Guide-Lines set-forth by the Federal|y Funded Program
pursuant to Urban and Housing Deve|opments as a matter ofthe law.

8. The Plaintiff seek damages for the Hardships the defendant has inflicted upon the Plaintiff as a
measure control in an attempt to silence the Plaintiff and make the Plaintiff feel helpless to challenge
the Defendant for her wrong-doings.

9. The Plaintiff seek Damages for the Distress the Defendant has cause the plaintiff through her Caiious
Behaviors.

10. The Plaintiff seek Punitive Damages that shall be in the amount of $ 5,000. 00 as a measure to
punish the defendants for the Outrageous Miss- Conducts of the defendants as a ,matter of the law.

11. The plaintiff sues the Defendant for ai| other Damages that the Court shall find in favor of the
plaintiff as a Matter of the |aw. U.S.C ss Due Process of the Law.

12. The Plaintiff sues the Defendant for being in direct violation of 42 USC ss 1981 (Bil| of Rights)

13.The Plaintiff sues the Defendant for the all of the above as a matter of the law.
, AFF|DAV|T

Sworn to this Ml l-Ll'lu nl day of[)'] / JANUARY 2019 in the presents of a Notary

t ’._.~.___-_ r1 .. .~- fF|orida /
r"'"~» TEM|KA Nico_LE.ioNF.s
M MYcoMi.iissioNucozmss
’*>,¢..\J Expiiu=.s. Apn‘iw, 2022

    

 

    
    

    

 

y y l.lai,tiff '
~\,`//;1`(04 £. 35¢14)¢>¢,. jfi‘»”fo’

/[;):_Yac, §§ 335@@5

Notary Public

